Exhibit 10.4

 



Execution Version



 



PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Agreement”), dated as of February 12, 2019, by
Pareteum Corporation, a Delaware corporation (“Pledgor”), in favor of Fortress
Credit Corp., FIP UST LP and DBD Credit Funding LLC (collectively, “Lender”), is
as follows:

 

RECITALS

 

WHEREAS, iPass Inc., a Delaware corporation (“Parent”), iPass IP LLC, a Delaware
limited liability company (“iPass SPV” and, together with Parent, each a
“Borrower” and collectively, the “Borrowers”) and Lender have entered into that
certain Consent and Amendment No. 1 to Credit Agreement, dated as of the date
hereof (the “Amendment”), which amends that certain Credit Agreement, dated as
of June 14, 2018 (the “Credit Agreement”), by and among the Borrowers and
Lender, pursuant to which Lender agreed to extend credit to the Borrowers on the
terms and conditions described therein;

 

WHEREAS, Pledgor is the owner of certain Equity Interests, including, without
limitation, such Equity Interests of each of the entities as set forth on
Schedule I attached hereto (collectively, the “Issuers”);

 

WHEREAS, pursuant to the Amendment, Lender has consented to the CoC Transaction
(as defined in the Amendment) on the terms and conditions described therein; and

 

WHEREAS, one of the conditions to the obligations of Lender under the Credit
Agreement is that the Obligations shall be secured by, among other things, a
security interest in favor of Lender in the Collateral (as defined below). In
order to induce Lender to enter into the Amendment, the Pledgor is willing to
grant to Lender a security interest in the Collateral and has joined that
certain Security Agreement, dated as June 14, 2018, among the Borrowers and
Lender (the “Security Agreement”) as an Additional Grantor (as defined therein).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and to secure the Obligations, it is hereby agreed as follows:

 

1.       Definitions.

 

“Affiliate” means, with respect to any specified Person, any other Person who,
directly or indirectly, controls, is controlled by, or is under common control
with such Person.

 

“Agreement” is defined in the Preamble.

 

“Article 8 Matter” means any action, decision, determination or election by the
Issuers or its member(s), shareholders or partners, as applicable, that its
membership interests, partnership interests, stock or other equity interests, as
applicable, be, or cease to be, a “security” as defined in and governed by
Article 8 of the UCC, and all other matters related to any such action,
decision, determination or election.

 

“Borrower” is defined in the Recitals.

 

“Certificates” is defined in Section 2.

 

“Collateral” is defined in Section 2.

 



 

 

 

“Credit Agreement” is defined in the Recitals.

 

“Distributions” means all distributions (whether in cash or in kind) and all
interest in respect of, and all proceeds of, any instrument or interest
constituting part of the Collateral, of whatever kind or description, real or
personal, whether in the ordinary course or in partial or total liquidation or
dissolution, or any recapitalization, reclassification of capital, or
reorganization or reduction of capital, or otherwise.

 

“Equity Interests” means all of the limited partnership interests, stock, units,
membership interests or other equity interests of, and all other right, title
and interest now owned or hereafter acquired, by Pledgor in and to the Issuers.

 

“Event of Default” is defined in Section 7.

 

“General Intangibles” has the meaning set forth in Article 9 of the UCC.

 

“Indebtedness” has the meaning set forth in the Credit Agreement.

 

“Issuers” is defined in the Recitals.

 

“Lender” is defined in the Preamble.

 

“Lien” has the meaning set forth in the Credit Agreement.

 

“Loan” means the “Term Loan” as defined in the Credit Agreement.

 

“Loan Documents” has the meaning set forth in the Credit Agreement.

 

“No Action Letters” means various No Action Letters issued by the SEC staff as
described in Section 14.

 

“Obligations” has the meaning set forth in the Credit Agreement.

 

“Person” has the meaning set forth in the Credit Agreement.

 

“Pledgor” is defined in the Preamble.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities” has the meaning set forth in Article 8 of the UCC.

 

“Securities Act” means the Securities Act of 1933, as it may be amended from
time to time.

 

“Securities Laws” means the Securities Act and applicable state securities laws.

 

“Security Agreement” is defined in the Recitals.

 

“UCC” means the Uniform Commercial Code in effect on the date hereof and as
amended from time to time, and as enacted in the State of New York or in any
state or states which, pursuant to the Uniform Commercial Code as enacted in the
State of New York, has jurisdiction with respect to all, or any portion of, the
Collateral, from time to time. It is the intent of the parties that the
definitions set forth above should be construed in their broadest sense so that
Collateral will be construed in its broadest sense. Accordingly if there are,
from time to time, changes to defined terms in the Uniform Commercial Code that
broaden the definitions, they are incorporated herein, and if existing
definitions in the Uniform Commercial Code are broader than the amended
definitions, the existing definitions shall be controlling, in accordance with
applicable Law.

 



 

 

 

“Voting Rights” means all of Pledgor’s rights to vote and give approvals,
consents, decisions and directions and exercise any other similar right with
respect to the Collateral.

 

Capitalized terms not otherwise defined herein have the meanings set forth in
the Credit Agreement.

 

2.            Collateral.

 

(a)       As security for the Obligations, including the performance and
observance of all of Pledgor’s obligations now or hereafter existing under this
Agreement, Pledgor hereby pledges, hypothecates, mortgages, collaterally
assigns, transfers and grants to Lender a continuing security interest in and
Lien in, under and to all of Pledgor’s right, title and interest in and to (i)
the Equity Interests, including Pledgor’s share of the profits, losses and
capital of the Issuers, and all Voting Rights, claims, powers, privileges,
benefits, options or rights of any nature whatsoever that currently exist or may
be issued or granted by the Issuers to Pledgor, and all instruments, whether
heretofore or hereafter acquired, evidencing such rights and interests; (ii) all
Distributions; (iii) all General Intangibles and Securities relating to the
foregoing; (iv) the proceeds (including claims against third parties), products
and accessions of the foregoing; (v) all replacements and substitutions of the
foregoing; (vi) all books and records (including computerized records, software
and disks) relating to any of the foregoing; (vii) all other rights appurtenant
to the property described in foregoing clauses (i) through (vi); and (viii) any
partnership certificates, stock certificates, share certificates, limited
liability company certificates or other certificates or instruments evidencing
the foregoing (“Certificates”). The foregoing and all products, replacements,
additions, improvements, and proceeds of all or any part of the foregoing, are
hereinafter collectively referred to as the “Collateral.”

 

(b)       Pledgor will execute, endorse and deliver all documents that Lender
may reasonably require to perfect Lender’s security interest granted under this
Agreement, including an assignment separate from certificate representing the
Certificates and naming Lender as assignee, in substantially the form attached
as Exhibit B.

 

(c)       No filing or other action is or will be necessary to perfect such
security interest of Lender in the Equity Interests that are represented by a
Certificate, except for delivery to Lender of the Certificates evidencing the
Equity Interests endorsed or accompanied by appropriate powers duly endorsed in
blank. The security interest of Lender in any of the Collateral that is not
represented by a Certificate, if any, shall be perfected by the filing of a
financing statement or statements as hereinafter provided.

 

3.            Without limiting the generality of the foregoing, this Agreement
secures the payment of all the Obligations. The security interest and Lien
created hereby shall remain in full force and effect until payment in full of
the Obligations (other than contingent indemnification obligations so long as no
claim or demand for indemnification then exists or has then been made). Promptly
following payment in full of the Obligations (other than contingent
indemnification obligations so long as no claim or demand for indemnification
then exists or has then been made), the documents, including any pledged
Certificates held by Lender, shall be returned to Pledgor, the security interest
and Lien created hereby shall cease and terminate and this Agreement shall be
deemed terminated without further liability on the part of any party to the
other.

 



 

 

 

4.            Pledgor hereby collaterally assigns the Voting Rights to Lender,
subject to the terms and provisions of this Agreement, the Credit Agreement and
the other Loan Documents.

 

(a)       Except following the occurrence and during the continuation of an
Event of Default, Pledgor may, in its sole discretion, exercise the Voting
Rights, provided that Pledgor shall not exercise the Voting Rights in a manner
which would be inconsistent with or result in a violation of any provision of
this Agreement or any other Loan Document. Following the occurrence and during
the continuation of an Event of Default, all rights of Pledgor to exercise the
Voting Rights shall cease and Lender shall have the right to exercise, directly
or through its nominees or proxies, all Voting Rights assigned to it hereunder,
and Lender shall exercise such Voting Rights in such manner as Lender in its
sole discretion shall deem to be in Lender’s best interests (subject to the
terms of this Agreement and the other Loan Documents). Following the occurrence
and during the continuation of an Event of Default, Pledgor shall effect the
directions of Lender in connection with any such exercise in accordance with
this Agreement.

 

(b)       In connection with Lender’s exercise of the Voting Rights, Pledgor
shall take no action inconsistent with (i) the Issuers’ reliance on a notice
from Lender stating that an Event of Default has occurred and is continuing
under any Loan Document, in which event no further direction from Pledgor shall
be required to effect the assignment of Voting Rights hereunder from Pledgor to
Lender or (ii) the Issuers immediately permitting Lender to exercise all of the
Voting Rights in respect of the business and affairs of the Issuers. If Lender
provides Pledgor and the Issuers with written notice that the applicable Event
of Default has been waived (and evidence of such waiver), Pledgor shall regain
all of its rights to exercise the Voting Rights.

 

(c)       Pledgor acknowledges that, except for this Agreement and the other
Loan Documents, it has not entered into, and it is not bound by the terms of,
any agreement or understanding, whether oral or written, with respect to the
purchase, sale, transfer or voting of any Voting Rights.

 

5.            Pledgor makes the following representations, covenants and
warranties to Lender, and agrees with Lender, as follows:

 

(a)       Pledgor has all requisite power and authority to execute, deliver and
perform this Agreement and to consummate the transactions contemplated hereby.

 

(b)       This Agreement is the legal, valid and binding obligation of Pledgor,
and is enforceable as to Pledgor in accordance with its terms, subject, however,
to bankruptcy, insolvency and other rights of creditors generally and to general
principles of equity.

 

(c)       The execution, delivery, observance and performance by Pledgor of this
Agreement and the transactions contemplated hereby will not result in any
violation of the bylaws, operating agreement, limited liability company
agreement or other formation document, as applicable, of any Issuer or, to
Pledgor’s knowledge, of any constitutional provision, law, statute, ordinance,
rule or regulation applicable to it or of any judgment, decree or order
applicable to it and will not conflict with, or cause a breach of, or default
under, any such term or, except for the Liens created or contemplated hereby,
result in the creation of any mortgage Lien, pledge, charge or encumbrance upon
any of its properties or assets pursuant to any such term.

 

(d)       Except for the filing of an appropriate financing statement, it is not
necessary for Pledgor to obtain or make any (i) governmental consent, approval
or authorization, registration or filing from or with any governmental
authorities or (ii) consent, approval, waiver or notification of partners,
creditors, lessors or other nongovernmental Persons, in each case, in connection
with the execution and delivery of this Agreement or the consummation of the
transactions herein presently contemplated which has not been filed or obtained.

 



 

 

 

(e)       Pledgor is as of the date hereof (i) the owner of the Equity Interests
of each Issuer as set forth on Schedule I attached hereto and (ii) the sole
owner of all direct beneficial interests in the Collateral. Pledgor owns the
Collateral, and the Collateral is and shall remain, free and clear of any Lien,
mortgage, encumbrance, charge, pledge, security interest, or claim of any kind
(including any unconditional sale or other title retention agreement) other than
as created or permitted by this Agreement or the Loan Documents.

 

(f)       To the extent that, as of the date hereof, the Equity Interests are
“securities” within the meaning of the UCC and, in particular, the Equity
Interests that are represented by a Certificate or Certificates are
“certificated securities” within the meaning of Section 8-102(a)(4) of the UCC,
Pledgor covenants and agrees that it will use commercially reasonable efforts to
ensure at all time such Equity Interests remain, and shall take no action that
would result in any Equity Interests not remaining, “securities” within the
meaning of the UCC and, in particular, the Equity Interests that are represented
by a Certificate or Certificates remaining “certified securities” within the
meaning of Section 8-102(a)(4) of the UCC. Pledgor has taken all steps necessary
to afford Lender “control” of such Equity Interests within the meaning of the
UCC. Pledgor shall not permit any Equity Interests consisting of limited
liability company interests or partnership interest to become “certificated
securities” within the meaning of Section 8-102(a)(4) of the UCC.

 

(g)       Upon Lender obtaining and maintaining possession of the Certificates
identified on Schedule 1 attached hereto and the filing of a UCC financing
statement adequately describing the Collateral in the office of the Secretary of
State of the State of Delaware (such state being the state of Pledgor’s
formation), all steps necessary to create and perfect the security interest
created by this Agreement as a valid and continuing first priority Lien on, and
first priority perfected (assuming Lender’s possession of the Certificates and
filing of the financing statements referenced above) security interest in, the
Collateral, in favor of Lender, prior to all other Liens, security interests and
other claims of any sort whatsoever other than Permitted Liens, have been taken.
Pledgor has not granted a security interest in the Collateral to any other
party, and the security interest granted pursuant to this Agreement in the
Collateral constitutes a valid, perfected first priority security interest in
the Collateral, enforceable as such against all creditors of, and purchasers
from, Pledgor, other than Permitted Liens.

 

(h)       Neither Pledgor nor, to Pledgor’s knowledge, the Issuers have changed
its name, or used, adopted or discontinued the use of any trade name, fictitious
name or other trade name or trade style.

 

(i)       Pledgor will not change its name in any manner that could make any
financing or continuation statement filed hereunder seriously misleading within
the meaning of Section 9-507(c) of the UCC (or any other then-applicable
provision of the UCC) without fifteen (15) days’ prior written notice to Lender
or as otherwise permitted under the terms of the Credit Agreement.

 

(j)       [Reserved].

 

(k)       The Collateral is not subject to any adverse claim, Lien, security
interest or encumbrance whatsoever, except for Permitted Liens.

 

(l)       Pledgor will warrant and defend Lender’s right, title, priority, Lien
and security interest in and on the Collateral against the claims and demands of
all Persons whosoever.

 



 

 

 

(m)       There is no action or proceeding pending, or to the knowledge of
Pledgor, threatened which in any way could reasonably be expected to result in a
material adverse effect upon (i) the rights of Lender under this Agreement; (ii)
Pledgor’s ability to perform its obligations hereunder, (iii) the title to the
Collateral; (iv) the validity or priority of the security interest and Lien in
and on the Collateral created hereunder; (v) Pledgor; or (vi) the Issuers.

 

(n)       Pledgor shall not make (or enter into any agreement to make) or suffer
(i) any sale, transfer, exchange, leasing or assignment of all or any part of
the Collateral, (ii) any further pledge, mortgage or encumbrance of all or any
part of the Collateral; or (iii) any further Lien upon or security interest in
all or any part of the Collateral, except, in each case, as specifically
permitted under this Agreement or any of the Loan Documents.

 

(o)       Pledgor, without cost or expense to Lender, shall execute, deliver,
file and record such further agreements, instruments and documents as Lender may
reasonably require, including financing statements covering the Collateral and
amendments thereto, to perfect and protect the security interest and Lien
created and granted herein, and hereby irrevocably authorizes Lender to execute,
in the name of Pledgor, any such agreements, instruments and documents and to
file and record the same; and Lender is authorized to file one or more financing
statements covering the Collateral.

 

(p)       If at any time while any of the Obligations remain outstanding, (i)
Pledgor directly or indirectly comes into possession of any Certificates for any
purpose or (ii) renewals of, substitutions for, replacements for or amendments
to the Certificates are delivered to Pledgor, then in any such event Pledgor
shall, without notice or demand from Lender, immediately deliver the same or
cause them to be delivered to Lender, and the same shall also constitute the
Certificates, as the case may be, hereunder. Any and all certificates or
instruments at any time representing or evidencing any of the Collateral shall
be immediately delivered to and held by or on behalf of Lender pursuant hereto,
and shall be in suitable form for transfer by delivery, or shall be accompanied
by instruments of transfer or assignment, duly executed in blank, all in form
and substance reasonably satisfactory to Lender. Subject to the requirements of
applicable law (including the UCC) and the limitations provided in this
Agreement, Lender shall have the right, at any time, following the occurrence of
an Event of Default to transfer to or to register in the name of Lender or its
nominee any Collateral, and, to the full extent permitted by law, Pledgor waives
all rights under applicable law inconsistent with the rights granted to Lender
in this sentence. In addition, Lender shall have the right at any time to
exchange Certificates or instruments representing or evidencing Collateral for
Certificates or instruments of smaller or larger denominations.

 

(q)       In case, upon the dissolution or liquidation (in whole or in part) of
the Issuers, any sum shall be paid as a liquidating dividend or otherwise upon
or with respect to any of the Collateral, such sum shall be paid over to Lender
to be held by Lender as additional Collateral hereunder;

 

(r)       Each of the Issuers is organized and validly existing under the laws
of its jurisdiction of formation or incorporation, as applicable, and has the
power and authority, and the legal right, to own and operate its property.

 

(s)       Without limiting or duplicating any other cost reimbursement
provisions in the Loan Documents, promptly and not later than ten (10) days
after written demand therefor, Pledgor shall pay to Lender the amount of any and
all reasonable and documented out-of-pocket expenses incurred by Lender
hereunder or in connection herewith, including, without limitation those that
may be incurred in connection with (i) the preparation of this agreement and all
amendments, restatements, waivers and supplements hereto, (ii) the
administration of this Agreement, (iii) the custody or preservation of, or the
sale of, collection from, or other realization upon, any of the Collateral, or
(iv) the exercise or enforcement of any of the rights of Lender hereunder.

 



 

 

 

6.            Except following the occurrence of an Event of Default, Pledgor
shall have the right to receive Distributions in respect of the Collateral.
Pledgor hereby irrevocably authorizes the Issuers, following the occurrence of
an Event of Default to distribute, transfer, pay and deliver directly to Lender,
and not to Pledgor, in accordance with that certain Consent of the Issuers
attached as Exhibit A and made a part hereof, any and all Distributions at such
time and in such manner as such Distributions would otherwise be distributed,
transferred, paid and delivered to Pledgor, for application in accordance with
this Agreement. If, following the occurrence of an Event of Default, Pledgor
receives any Distributions, Pledgor shall accept the same as Lender’s agent and
hold the same in trust on behalf of and for the benefit of Lender and shall
promptly deliver the same forthwith to Lender for application in accordance
herewith, together with appropriate forms of assignment, UCC financing
statements, and other appropriate instruments, if necessary, indicating the
security interests of Lender in and to such Distribution. Pledgor authorizes and
directs Lender to apply any Distributions received by Lender in the manner
herein described.

 

7.            The occurrence of an “Event of Default”, as such term is defined
in the Credit Agreement, shall constitute an “Event of Default” under this
Agreement.

 

8.            Upon the occurrence and during the continuance of an Event of
Default, Lender shall have the right, in its sole discretion, in addition to any
and all other rights it may have under the Credit Agreement, this Agreement, any
other Loan Document, the UCC, and otherwise at law or in equity, (a) to apply
any cash that it received and retained as additional Collateral pursuant to the
provisions of this Agreement, to the payment of the Obligations; (b) to credit
bid and purchase (as determined by Lender in its sole discretion but in all
cases subject to applicable law) all or any portion of the Collateral; and (c)
to sell, assign and deliver at one or more times, all or any part of the
Collateral at public or private sale, for cash, on credit or for future
delivery, with or without advertisement of the time, place or terms of sale and
in connection therewith to grant options and to use the services of a broker,
all of the foregoing as Lender may elect in its sole discretion but in all cases
subject to applicable law, except that, if the sale be a private sale, ten (10)
days’ written notice shall be given to Pledgor of the date, time and place of
any sale and the terms of the sale, which notice Pledgor agrees is reasonable,
all other demands, advertisements and notices being hereby waived. Any sale
shall be free of any and all equity or right of redemption, which Pledgor hereby
waives and releases. At any sale, Lender, or its designee, may purchase the
Collateral being sold, including pursuant to a credit bid and purchase or
similar offset of any amounts due and owing to Lender by Pledgor, in each case
if and to the extent so permitted by applicable law. Lender shall not be
obligated to make any sale of all or any part of the Collateral if it shall
determine not to do so, regardless of the fact that notice of sale may have been
given. Lender may, without notice or publication, adjourn any public or private
sale or cause the same to be adjourned from time to time, and Lender may adjourn
such sale (private or public) by announcement at the time and place fixed for
such sale, and such sale may, without further notice, be made at the time and
place to which the same was so adjourned. If any of the Collateral is sold by
Lender upon credit or for future delivery, Lender shall not be liable for the
failure of the purchaser to purchase or pay for the same and, in the event of
such failure, Lender may resell such Collateral. In no event shall Pledgor be
credited with any part of the proceeds of sale of any Collateral until cash
payment thereof has actually been received by Lender. Any sale conducted upon
the foregoing terms or by any other method of sale (if conducted in conformity
with practices of any lenders disposing of similar securities or otherwise in
accordance with the UCC) shall be deemed commercially reasonable. Pledgor agrees
that Lender shall have the right to continue to retain the Collateral until such
time as Lender, in its reasonable judgment, believes that an advantageous price
can be obtained for the Collateral and Lender shall not be liable to Pledgor for
any loss in the value of the Collateral by reason of any such retention of the
Collateral by Lender. Lender shall have all the rights and remedies of a secured
party under the UCC, as if such rights and remedies were fully set forth herein,
and any rights and remedies of a secured party under any version of the UCC in
effect in any applicable jurisdiction in which such rights or remedies are
sought to be enforced. To the full extent permitted by law, Pledgor waives all
rights under applicable law inconsistent with the rights granted Lender in this
Section 8. In addition to the remedies set forth in the foregoing, Lender shall
have the right, in its sole discretion, in addition to any and all other rights
it may have under the Credit Agreement, this Agreement, any other Loan Document,
the UCC, and otherwise at law or in equity, to sell, assign and deliver at one
or more times, all or any part of the Collateral at public or private sale, in
each case pursuant to the terms set forth in the Security Agreement or any other
Loan Document.

 



 

 

 

9.            In addition to the remedies set forth herein, following the
occurrence of an Event of Default, Lender may succeed, or designate one or more
nominees(s) to succeed, to all right, title and interest of Pledgor (including
any Voting Rights with respect to the Equity Interests) as a member, shareholder
or partner of the Issuers, as applicable, relating to the Equity Interests
acquired. Pledgor hereby irrevocably authorizes the Issuers upon the occurrence
of an Event of Default (a) to deem and treat Lender or its nominee in all
respects as a member, shareholder or partner, as applicable (and not merely an
assignee of a member, shareholder or partner, as applicable), of the Issuers
entitled to exercise all the rights, powers and privileges (including the right
to vote on or take any action with respect to any and all membership,
shareholder or partnership matters, as applicable, pursuant to the Formation
Agreement), to receive all Distributions, to be credited with the capital
account and to have all other rights, powers and privileges appertaining to such
membership, shareholder or partnership interests, as applicable, to which
Pledgor would have been entitled had Pledgor’s membership, shareholder or
partnership interests, as applicable, not been transferred to Lender or such
nominee; (b) to execute amendments to the bylaws, operating agreement, limited
liability company agreement or other formation document, as applicable, of any
Issuer admitting Lender or such nominee as a member, shareholder or partner, as
applicable, in place of Pledgor; and (c) to issue the membership, shareholder or
partnership certificate(s), as applicable, in the name of Lender or its nominee,
with respect to each of the Equity Interests represented by a Certificate or
Certificates.

 

10.           Pledgor agrees that Lender and its officers, agents and attorneys
shall incur no liability to Pledgor or the Issuers in the event that Lender (a)
transfers the Collateral in accordance with the provisions of this Agreement and
in compliance with applicable law, including the UCC or (b) refuses to effect
any transfer of the Collateral attempted to be made by Pledgor without any
consent or approval of Lender required by the terms hereof, and Pledgor hereby
agrees to indemnify Lender against, and to hold Lender harmless from, any and
all expenses, liabilities and damages incurred or sustained by reason of its
acts or omissions, as aforesaid, in each case except if and to the extent that
Lender’s acts or omissions constitute gross negligence or willful misconduct.

 

11.           Effective upon the occurrence of an Event of Default, Pledgor
hereby appoints Lender as Pledgor’s attorney in fact coupled with an interest
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that Lender may deem necessary or advisable
to accomplish the purposes hereof.

 

12.           The remedies provided herein in favor of Lender shall not be
deemed exclusive, but shall be cumulative, and shall be in addition to all other
remedies in favor of Lender existing at law or in equity.

 

13.           In exercising its remedies hereunder, Lender may be unable to sell
the Equity Interests publicly without registering them under the Securities
Laws, which would likely be an expensive and time consuming undertaking and, in
fact, one that might be impossible to accomplish even if Lender were willing to
invest the necessary time and money. Even though Lender may be able to register
the Equity Interests under the Securities Laws, it may nonetheless regard such
registration as too expensive or too time consuming (such determination to be
made in Lender’s sole discretion). If Lender sells the Equity Interests without
registration, Lender may be required to sell them only in private sales to a
restricted group of offerees and purchasers who fulfill certain suitability
standards and who will be obliged to agree, among other things, to acquire the
Equity Interests for their own account for investment and not with a view to
distributing or reselling them. Pledgor acknowledges that such a private sale
may result in less favorable prices and other terms than a public sale. Pledgor
agrees that a private sale, even under these restrictive conditions, will not be
considered commercially unreasonable solely by virtue of the fact that Lender
has not registered or sought to register the Equity Interests under the
Securities Laws, even if Pledgor or the Issuers agree to pay all costs of the
registration process.

 



 

 

 

14.           Pledgor is aware that Section 9-610 of the UCC states that Lender
is able to purchase the Equity Interests if they are sold at a public sale.
Pledgor is also aware that SEC staff personnel have, over a period of years,
issued various No Action Letters that describe procedures which, in the view of
the SEC staff, permit a foreclosure sale of securities to occur in a manner that
is public for purposes of Part 6 of Article 9 of the UCC, yet not public for
purposes of Section 4(a)(2) of the Securities Act. Pledgor is also aware that
Lender may wish to purchase the Equity Interests that are sold at a foreclosure
sale, and Pledgor believes that such purchases would be appropriate in
circumstances in which the Equity Interests are sold in conformity with the
principles set forth in the No Action Letters. Pledgor specifically agrees that
a foreclosure sale conducted in conformity with the principles set forth in the
No Action Letters (a) shall be considered to be a “public” sale for purposes of
Section 9-610 of the UCC; (b) will not be considered commercially unreasonable
solely by virtue of the fact that Lender has not registered or sought to
register the Equity Interests under the Securities Laws, even if Pledgor agrees
or the Issuers agree to pay all costs of the registration process; and (c) will
not be considered commercially unreasonable solely by virtue that Lender
purchases the Equity Interests at such a sale.

 

15.           Pledgor agrees that Lender shall have no general duty or
obligation to make any effort to obtain or pay any particular price for any
Equity Interests sold by Lender pursuant to this Agreement (including sales made
to Lender). Lender may, in its discretion, among other things, accept the first
offer received, or decide to approach or not to approach any potential
purchasers.

 

16.           Pledgor shall use all reasonable efforts to do or cause to be done
all such other acts and things (except that Pledgor shall not be obligated to
register any Equity Interests under the Securities Laws) as may be reasonably
necessary to make any sale or sales of Equity Interests valid and binding and in
compliance with applicable laws, regulations, orders, writs, injunctions,
decrees or awards of any and all courts, arbitrators or governmental
instrumentalities, domestic or foreign, having jurisdiction over any such sale
or sales, all at Pledgor’s expense.

 

17.           Pledgor shall, jointly and severally, indemnify, reimburse and
hold harmless all Indemnitees from and against any and all losses, claims,
liabilities, damages, and related expenses, of any kind or nature, (including
the reasonable and documented out-of-pocket fees relating to the cost of
investigating and defending any of the foregoing) imposed on, incurred by or
asserted against such Indemnitee in any way related to or arising from or
alleged to arise from this Agreement or the Collateral, except any such losses,
claims, liabilities, damages, and related expenses which result from (i) the
gross negligence or willful misconduct of the Indemnitee as determined by a
final nonappealable decision of a court of competent jurisdiction or (ii) a
claim brought by Pledgor against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if Pledgor
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This indemnification provision
is in addition to, and not in limitation of, any other indemnification provision
in any other Loan Document.

 



 

 

 

18.           In no event shall Lender be liable to Pledgor for any matter or
thing in connection with this Agreement other than to account for monies
actually received by Lender in accordance with the terms hereof and any state of
facts determined by a final nonappealable judgment of a court of competent
jurisdiction to be caused by Lender’s gross negligence or willful misconduct in
connection therewith. Lender shall not be liable for failure to collect or
realize upon the Obligations or any collateral security or guarantee therefor,
or any part thereof, or for any delay in so doing nor be under any obligation to
take any action whatsoever with regard thereto. In accordance with the terms and
conditions of the Credit Agreement, any part or all of the Collateral held by
Lender may, without notice, be transferred into the name of Lender or its
nominee, and Lender or its nominee may thereafter, without notice, exercise all
Voting Rights and other rights in respect of the Collateral, including the
exercise of any and all rights of conversion, exchange, subscription or any
other rights, privileges or options in respect of the Collateral, as if it were
the absolute owner thereof, all without liability except to account for property
actually received by Lender or its nominee; provided, however, that Lender or
its nominee shall have no duty to exercise any of the foregoing actions, or any
liability for failure to do so or for delay in so doing. Lender shall not be
liable for the consequence of any Voting Rights cast or given by Lender in
accordance with this Agreement, except for any such liability resulting solely
from Lender’s gross negligence or willful misconduct (as determined by a final
nonappealable judgment of a court of competent jurisdiction). Except as
otherwise expressly set forth in this Agreement, and except to the extent caused
by Lender’s gross negligence or willful misconduct (as determined by a final
nonappealable judgment of a court of competent jurisdiction), Lender shall have
no liability to Pledgor with respect to the receipt and application by Lender of
Distributions, the holding by Lender of any Collateral pursuant to and in
accordance with this Agreement and the other Loan Documents, or Lender’s taking,
or failure to take, any action (including the obtaining of insurance) with
respect to any Collateral.

 

19.           Lender shall have no duty as to the collection or protection of
the Collateral or any income thereon or as to the preservation of any rights
pertaining thereto, beyond the safe custody of any Collateral actually in its
possession.

 

20.           No delay on the part of Lender in exercising any of its options,
powers or rights, or partial or single exercise thereof, shall constitute a
waiver thereof.

 

21.           Except as prohibited by statute, the respective parties hereto
shall, and hereby do, waive trial by jury in any action, proceeding or
counterclaim brought by any of the parties hereto against the other on any
matter whatsoever arising out of or in any way connected with this Agreement,
the Collateral or the relationship created hereby, and with respect to any
matter for which a jury trial cannot be waived, Pledgor agrees not to assert any
such claim as a counterclaim in, or move to consolidate the same with, any
action or proceeding.

 

22.           All notices, requests, demands, directions and other
communications provided for herein shall be in writing and shall be delivered or
mailed in the manner specified in the Credit Agreement addressed to Lender at
the address specified in the Credit Agreement, and to Pledgor at the address
designed in the signature page hereto.

 

23.           All covenants, representations and warranties made in this
Agreement shall continue in full force until this Agreement has terminated
pursuant to its terms, and all Obligations (other than contingent
indemnification obligations so long as no claim or demand for indemnification
then exists or has then been made) have been paid in full and satisfied.

 



 

 

 

24.           Solely with respect to Article 8 Matters, Pledgor hereby
irrevocably grants and appoints Lender, from the date of this Agreement until
the termination of this Agreement in accordance with its terms, as Pledgor’s
true and lawful proxy, for and in Pledgor’s name, place and stead, to vote the
Equity Interests, whether directly or indirectly, beneficially or of record, now
owned or hereafter acquired, with respect to such Article 8 Matters. The proxy
granted and appointed in this Section 24 shall include the right to sign
Pledgor’s name (as a member, shareholder or partner of the Issuers, as
applicable) to any consent, certificate or other document relating to an Article
8 Matter and the Equity Interests that applicable law may permit or require to
cause the Equity Interests to be voted in accordance with the preceding
sentence. Pledgor hereby represents and warrants that there are no other proxies
and powers of attorney with respect to an Article 8 Matter and the Equity
Interests that Pledgor has granted or appointed. Pledgor will not give a
subsequent proxy or power of attorney or enter into any other voting agreement
with respect to the Equity Interests with respect to any Article 8 Matter, and
any attempt to do so with respect to an Article 8 Matter shall be void and of no
effect. The proxies and powers granted by Pledgor pursuant to this Agreement are
coupled with an interest and are given to secure the performance of the
Pledgor’s Obligations, including the performance and observance of all of
Pledgor’s obligations now or hereafter existing under this Agreement.

 

25.           This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the payment in
full of the Obligations (other than contingent indemnification obligations so
long as no claim or demand for indemnification then exists or has then been
made) and all other amounts payable under this Agreement and any other Loan
Document; (b) be binding upon and inure to the benefit of Pledgor and Pledgor’s
successors and assigns; and (c) inure to the benefit of, be enforceable by, and
be binding upon Lender and Lender’s heirs, executors, legal representatives, and
successors and permitted assigns. Except as otherwise provided in the Credit
Agreement, Lender may assign or transfer this Agreement and any or all rights or
obligations hereunder in connection with an assignment of its interest under
(and in accordance with the terms of) the Credit Agreement without the consent
of Pledgor and without prior notice to any successor. Pledgor shall not assign
or transfer this Agreement or any rights or obligations hereunder without the
prior written consent of Lender or as expressly provided in the Credit
Agreement.

 

26.           Nothing herein shall be deemed (a) to be a waiver of any right
that Lender may have under the Bankruptcy Code or the bankruptcy laws of any
state to file a claim for the then outstanding amount of the Loan or to require
that all of the Collateral shall continue to secure all of the Obligations; (b)
to impair the validity of the Loan, the other Loan Documents or any other
document or instrument delivered to Lender in connection therewith; or (c) to
impair the right of Lender to commence an action to foreclose any Lien or
security interest in connection with the exercise of its remedies hereunder.
Nothing herein shall be deemed (i) to be a waiver of any right that Lender may
have under Section 506(a), 506(b), 1111(b) or any other provisions of the
Bankruptcy Code to file a claim for the full amount of the indebtedness of the
Loan and other amounts due under this Agreement or the other Loan Documents or
to require that all of the Collateral shall continue to secure the Obligations
or (ii) to impair Lender’s rights to credit bid, under Section 363(k) of the
Bankruptcy Code or otherwise, which rights are fully preserved.

 

27.           Pledgor shall from time to time, at its expense, promptly execute
and deliver (or cause to be executed and delivered) all further instruments and
agreements, and take all further actions, that may be reasonably necessary or
appropriate, or that Lender may reasonably request, in order to perfect or
protect any collateral assignment, pledge or security interest granted or
purported to be granted hereby or to enable Lender to exercise or enforce its
rights and remedies hereunder.

 

28.           All pronouns and any variation thereof shall be deemed to refer to
the masculine, feminine or neuter, and singular or plural, as the identity of
the Person or Persons may require. The term “Pledgor” shall mean “Pledgors” if
more than one person is Pledgor, and in such event, the obligations of Pledgor
shall be joint and several.

 

29.           Notwithstanding anything in this Agreement or any of the other
Loan Documents to the contrary, upon payment and performance in full of
Pledgor’s Obligations (other than contingent indemnification obligations so long
as no claim or demand for indemnification then exists or has then been made),
all of Lender’s security interests in and rights to the Collateral shall
terminate and all rights to the Collateral shall revert to Pledgor. Upon any
such termination, Lender shall, at Pledgor’s expense, authenticate and deliver
to Pledgor such documents as Pledgor may reasonably request to evidence such
termination. Subject to the preceding sentence, this Agreement may not be
terminated, nor may any of its provisions be changed or waived, except by a
writing signed by the party against whom such termination, change or waiver is
sought to be applied.

 



 

 

 

30.           This Agreement shall be interpreted without the benefit of any
presumption against the party causing this Agreement to be drafted. This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.

 

31.         

 

(a)       This Agreement and the rights and obligations of the parties hereunder
shall be construed and interpreted in accordance with the Laws of the State of
New York (excluding the laws applicable to conflicts or choice of Law).

 

(b)       Each of the parties hereto irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the courts of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York state court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that Lender may otherwise have to bring any action or
proceeding relating to the Collateral against Pledgor or its properties in the
courts of any jurisdiction.

 

(c)       Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) above. Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)       Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 22. Nothing in this Agreement will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Law.

 

(e)       

 

(i)       EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



 

 

 

(ii)       In the event any such action or proceeding is brought or filed in any
United States federal court sitting in the State of California or in any state
court of the State of California, and the waiver of jury trial set forth in
clause (i) above is determined or held to be ineffective or unenforceable, the
parties agree that all actions or proceedings shall be resolved by reference to
a private judge sitting without a jury, pursuant to California Code of Civil
Procedure Section 638, before a mutually acceptable referee or, if the parties
cannot agree, a referee selected by the Presiding Judge of the Los Angeles
County, California. Such proceeding shall be conducted in Los Angeles County,
California, with California rules of evidence and discovery applicable to such
proceeding. In the event any actions or proceedings are to be resolved by
judicial reference, any party may seek from any court having jurisdiction
thereover any prejudgment order, writ or other relief and have such prejudgment
order, writ or other relief enforced to the fullest extent permitted by Law
notwithstanding that all actions or proceedings are otherwise subject to
resolution by judicial reference.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

IN WITNESS WHEREOF, Pledgor has executed this Agreement on the day and year
first above written.

 

  PLEDGOR:       PARETEUM CORPORATION           By: /s/ Robert H. Turner   Name:
Robert H. Turner   Title: Executive Chairman and Principal   Executive Officer  
    Address:       1185 Avenue of the Americas, 37th Floor   New York, NY 10036

 

 

 

 

 

 



[Signature Page to Pledge Agreement]



 

 

 

Schedule 1

 

Name of Pledgor Name of Issuers Class of Interests Percentage of Class Owned
Certificate No. Pareteum Corporation Pareteum North America Corp. Common Shares
100% N/A Pareteum Corporation Pareteum Europe B.V. Ordinary Shares 100% N/A
Pareteum Corporation Artilium Group Limited Ordinary Shares 100% N/A Pareteum
Corporation Elephant Talk Limited - Hong Kong Ordinary Shares 100% N/A Pareteum
Corporation Pareteum ASIA PTE. Ltd. Ordinary Shares 100% N/A Pareteum
Corporation TBR, Inc. Common Shares 100% N/A

 

 

 

 

 

 

 

 

Exhibit A

 

(see attached)

 

 

 

 

 

 

 

 

 

  

CONSENT OF ISSUER

 

This Consent (this “Consent”), dated as of February 12, 2019, is made by each of
the undersigned (each, an “Issuer” and, collectively, the “Issuers”).

 

Reference is made to that certain Pledge Agreement (the “Pledge Agreement”), of
even date herewith, between Pareteum Corporation, a Delaware corporation
(“Pledgor”), with a principal place of business at 1185 Avenue of the Americas,
37th floor, New York, NY 10036, and Fortress Credit Corp., FIP UST LP and DBD
Credit Funding LLC (collectively, “Lender”), each having an office located at
1345 Avenue of the Americas, 46th Floor, New York, NY 10105. Each Issuer hereby
acknowledges the receipt of a copy of the Pledge Agreement and acknowledges that
Pledgor is bound thereby. For the purposes of this Consent, all capitalized
terms not herein defined shall have the respective meanings ascribed thereto in
the Pledge Agreement.

 

Each Issuer hereby consents to the Pledge Agreement and agrees to comply with
the terms and provisions thereof applicable to it. Without limiting the
foregoing, following the occurrence of an Event of Default, each Issuer agrees
to pay any and all Distributions directly to Lender in accordance with, and to
the extent provided in, the terms and provisions of the Pledge Agreement. Until
the Obligations (other than contingent indemnification obligations so long as no
claim or demand for indemnification then exists or has then been made) are paid
in full and following the occurrence of an Event of Default, each Issuer agrees
to (a) comply with the instructions of Lender in connection with the exercise of
Lender’s rights and remedies as set forth in the Pledge Agreement without any
further consent from Pledgor or any other Person in respect of the Collateral
and (b) disregard any request made by Pledgor or any other person that
contravenes such instructions of Lender in respect of the Collateral.

 

Each Issuer represents and warrants to Lender that, as of the date hereof, (a)
Pledgor is the registered owner of one hundred percent (100%) of the Equity
Interests of such Issuer; (b) such Issuer has no knowledge of any Lien or other
security interest in the Collateral (other than Lender’s); and (c) the
registered pledgee of the Collateral on the books of such Issuer is Lender
together with its successors and assigns, as Lender under the Loan, and there is
no other pledge currently registered on the books and records of Issuer with
respect to the Collateral.

 

In the event that Lender forecloses on or exercises rights with respect to the
Collateral, the Issuers and the partners of the Issuers hereby consent to the
following: (a) the admission of Lender or the purchaser of the Collateral at a
sale under the Uniform Commercial Code, as the case may be (in either case, the
“Purchaser”) as a partner of each of the Issuer in substitution of Pledgor and
(b) Purchaser being granted all of the rights and benefits of Pledgor,
including, without limitation, all rights to vote, consent rights and right to
receive distributions.

 

This Consent shall be governed by and construed in accordance with the laws of
the State of New York without regard to its rules of conflict of law, except
application of Section 5-1401 of the New York General Obligations Law. All
notices required to be given hereunder shall be delivered as set forth in the
Pledge Agreement.

 

This Consent may be executed in any number of counterparts, each of which shall
be deemed an original, and all of which taken together shall constitute one and
the same instrument.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, Issuer has executed this Consent as of the date first set
forth above.

 

  ISSUER:1           [______]           By:     Name:   Title:

 

 

 

 

 

 

 

 

 

 

 



1 NTD: Please arrange for signature by each of Pareteum’s subsidiaries listed on
Schedule I.

 

 

 

Exhibit B

 

(see attached)

 

 

 

 

 

 

 

 

 

 

 



 

 

 

IRREVOCABLE [MEMBERSHIP INTEREST] POWER AND ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
___________ ___________ (___) units of [membership interest] in _________, a
_______ __________ (the “Company”), standing in the name of the undersigned on
the books of the Company represented by Certificate No. ______ herewith, and
does hereby irrevocably constitute and appoint as attorney of the undersigned to
transfer the said stock on the books of the within named Company with full
powers of substitutions in the premises.

 

Dated this _____ day of __________________________

 

 



  [______]           By:     Name:   Title:



 



 

 

 

 



 

